Exhibit 10.3(b)

FOURTH AMENDMENT

TO

ROYALTY AGREEMENT

 

AMONG

 

STONEHOUSE CAPITAL LTD.

(a corporation organized and existing under the laws of the Cayman Islands)

 

WORLDSPACE, INC.

(a corporation organized and existing under the laws of the State of Delaware)

 

AND

WORLDSPACE SATELLITE COMPANY, LTD.

(a company organized and existing under the International Business Companies Act

of the British Virgin Islands)

 

 

 

 

Dated as of February 28, 2006



--------------------------------------------------------------------------------

This Fourth Amendment (“Fourth Amendment”) made as of this 28th day of
February 2006 by and among:

 

  (i) Stonehouse Capital Ltd., a corporation organized and existing under the
laws of the Cayman Islands (“Stonehouse”);

 

  (ii) WorldSpace Satellite Company Ltd., a company organized and existing under
the International Business Companies Act of the British Virgin Islands (“WSC”);
and

 

  (iii) WorldSpace, Inc., a corporation organized and existing under the laws of
the State of Delaware (“WSI-DE”), and successor by merger to each of WorldSpace,
Inc., a corporation organized under the laws of the State of Maryland
(“WSI-MD”), and WorldSpace International Network Inc., a company organized under
the International Business Companies Act of the British Virgin Islands (“WIN”);
(WSC and WSI-DE together referred to herein as the “WorldSpace Parties”).

WITNESSETH:

WHEREAS, Stonehouse and WSC, WSI-MD and WIN did enter into that certain Royalty
Agreement dated as of September 30, 2003, as amended by that certain First
Amendment to Loan Restructuring Agreement and Royalty Agreement dated
September 28, 2004;

WHEREAS, on December 30, 2004, Stonehouse, the WorldSpace Parties, WSI-MD and
WIN did enter into that certain Second Amendment to the Loan Restructuring
Agreement and Royalty Agreement among Stonehouse, WSI-MD, WIN, WSC and WSI-DE;

WHEREAS, on December 30, 2004, WIN merged with and into WSI-MD and WSI-MD
immediately thereafter merged with and into WSI-DE and, by virtue of the
mergers, WSI-DE assumed all of the rights, obligations and liabilities of WIN
and WSI-MD in and under the Royalty Agreement by operation of law;

WHEREAS, Stonehouse and each of the WorldSpace Parties did enter into that
certain Third Amendment to Royalty Agreement dated as of June 29, 2005 (the
Royalty Agreement, as amended by the First Amendment, the Second Amendment and
the Third Amendment thereto, the “Royalty Agreement”); and

WHEREAS, Stonehouse and each of the WorldSpace Parties desire to amend the
Royalty Agreement in accordance with the provisions set forth below.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged,
Stonehouse and the WorldSpace Parties hereby agree to amend the Royalty
Agreement as follows:

 

  1. Exhibit H to the Royalty Agreement is hereby amended by adding thereto
Yenura Pte. Ltd.

 

  2. Section 4.07 of the Royalty Agreement is hereby deleted because it has no
further effect now that there are no longer any subordinate loans listed on
Exhibit J to the Restructuring Agreement and now that all of the shareholders
from Exhibit K to the Restructuring Agreement have been added to Exhibit H to
the Royalty Agreement. The parties further agree that in light of the deletion
of Section 4.07, numbered paragraph 3 of the Third Amendment shall be of no
further force or effect.

 

  3. This Fourth Amendment may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

  4. Except as otherwise hereby modified, all other terms, provisions and
conditions of the Royalty Agreement shall remain in full force and effect.

 

  5. This Fourth Amendment shall be governed by and construed in accordance with
the laws of the State of New York, without regard to any choice of law or
conflict of law provisions thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be signed
in their respective names as of the date first above written.

 

  STONEHOUSE CAPITAL LTD.  

By:    /s/    Abdulrahman Bin Mahfouz

 

Name: Abdulrahman Bin Mahfouz

 

By:    /s/    Sultan Bin Mahfouz

 

Name: Sultan Bin Mahfouz

  WORLDSPACE, INC., a corporation organized and existing under the laws of the
State of Delaware  

By:    /s/    Noah A. Samara

 

Name: Noah A. Samara

 

Title:   Chairman and Chief Executive Officer

 

WORLDSPACE SATELLITE COMPANY, LTD.

 

By:    /s/    Noah A. Samara

 

Name: Noah A. Samara

 

Title:   Chairman and Chief Executive Officer

 

3